Citation Nr: 1139222	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  10-03 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The appellant served in the National Guard from February 1982 to May 1983.  He had Active Duty Training from March to June 1982.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the RO.  

In March 2011, during the course of the appeal, the appellant had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board finds that additional development of the evidence is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Recently, the appellant was examined on two occasions to determine the nature, extent, and etiology of his low back disorder.  Those examinations were performed for VA in June 2009 and for the Nebraska State Department of Education in February 2011.  During the VA examination, the appellant reported that in November 2000 he had been awarded Social Security Disability benefits due to degenerative disc disease.  During the medical evaluation for the Nebraska State Department of Education, it was noted that those benefits had been terminated when the appellant resumed employment.  

Records associated with the time when the appellant received Social Security Disability benefits have not been associated with the appellant's claims folder.  

However, they could well be relevant to his appeal.  Therefore, the case is remanded for the following actions:

1.  Request that the Social Security Administration provide copies of the appellant's records reflecting his receipt of Social Security benefits.  A negative reply must be noted in writing and associated with the claims folder.

Efforts to obtain the noted records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

2.  When the actions requested in part 1 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for a low back disorder.  

If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOHN E. ORMOND, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


